DETAILED ACTION

Acknowledgements
 
This action is in response to Applicant’s filing on Feb. 5, 2020, and is made Non-Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on Feb. 5, 2020, was filed before the mailing of a first office action on the merits and therefore, is in compliance with the provisions of 37 CFR 1.97(b)(3). Accordingly, the IDS has been considered.




Claim Status

The status of claims is as follows: 
Claims 1–20 are pending and have been examined with Claims 1, 9, and 15 in independent form.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“cloud computing node 10”: See, e.g., Spec., ¶ [0038] (explaining Fig. 1 discloses element “10”); Fig. 1 (not illustrating element “10”). Not all locations identified.
“computer system/server 12”: See, e.g., Spec., ¶ [0039] (explaining Fig. 1 discloses element “12”); Fig. 1 (not illustrating element “12”). Not all locations identified.
“bus 18”: See, e.g., Spec., ¶ [0041] (explaining Fig. 1 discloses element “18”); Fig. 1 (not illustrating element “18”). Not all locations identified.
Figs. 4A, 4B, 5, 6, 7, 8, 9A, 9b, and 10 are objected for “unsatisfactory reproduction characteristics.” 37 CFR 1.84(l). The “line[s], number[s], and letter[s]” are not “clean, … sufficiently dense and dark, … and well-defined … [and] heavy enough to permit adequate reproduction.” See also the published application, U.S. Pat. Pub. No. 2021/0240516 where said figures approach illegibility when scaled.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1–20: Claim 1 recites “identifying … a second transaction in response to a determination that the second data in the second application system fails to be accessed in the first transaction, the first data in the first application system being accessed in the second transaction during performing the first transaction.” It is unclear what Applicant intends by the italicized limitation. First, the phrase is grammatically incorrect. Second, a review of Applicant’s Specification sheds no light on what this limitation means and Examiner, as a PHOSITA, cannot think of one. Third, on its face, the limitation is also confusing notwithstanding the prior two points. The second transaction is identified only in response to first transaction having a particular defect, i.e., “second data in the second application system fails to be accessed.” Thus, it is unclear how the second transaction is accessed “during performing the first transaction” because the second transaction is not identified until after the first transaction is performed. The combination of these issues render the claims fatally indefinite. Independent Claims 9 and 15 recite the same italicized limitation at issue here and are rejected for the same rationale. Dependent claims 14 and 20 both recite “the first data in the first application system being accessed in the third transaction during performing the first transaction” are rejected for the same reasons supra. The third transaction is likewise identified only “in response to a determination that the second data in the second application system fails to be accessed in the first transaction.” All Dependent Claims are rejected based on their dependence to one of the Independent Claims. For examination purposes, “the first data in the first application system being accessed in the second transaction during performing the first transaction” is “the first data in the first application system being accessed in the second transaction during performance of the second transaction.” Likewise, “the first data in the first application system being accessed in the third transaction during performing the first transaction” is “the first data in the first application system being accessed in the third transaction during performance of the third transaction.”

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Analysis
 
Step 1: Claims 1–20 are directed to a statutory category. Claims 1–8 recite  “a method” and are therefore, directed to the statutory category of “a process.” Claims 9–14 recite “a computer-implemented system” and are therefore, directed to the statutory category of “a machine.” Claims 15–20 recite “a computer program product” and are therefore, directed to the statutory category of “an article of manufacture.” 
Representative Claim

Claim 9 is representative [“Rep. Claim 9”] and recites, in part, emphasis added by Examiner to identify bold limitations indicating generic computer components, and letters for clarity in describing the limitations:
9. A computer-implemented system, comprising 

[A] a computer processor coupled to a computer-readable memory unit, 

[B] the memory unit comprising instructions that when executed by the computer processor implements a method comprising:

[C] performing a first transaction in which both a first data in a first application system and a second data in a second application system are to be accessed; 

[D] identifying a second transaction in response to a determination that the second data in the second application system fails to be accessed in the first transaction, the first data in the first application system being accessed in the second transaction during performing the first transaction; and 

[E] determining a value of the first data based on status of the first transaction and status of the second transaction.

Claims are directed to an abstract idea exception.
 
Step 2A, Prong One: Rep. Claim 9 recites “performing a first transaction” in Limitation C; “identifying a second transaction in response to a determination that the second data … fails to be accessed in the first transaction … the first data … being accessed in the second transaction during performing the first transaction” in Limitation D; and “determining a value of the first data based on status of the first transaction and status of the second transaction” in Limitation E, which recites the abstract idea exception of a fundamental economic principle or practice of organizing human activity. MPEP § 2106.04(a)(2)(II)(B). In view of Applicant’s Specification, “first data” is a bank balance, Spec., ¶ [0060], and “status of the first/second transaction” is whether the transaction is or is not complete. Spec., ¶ [0072]. Thus, “determining a value of the first data [bank balance] based on status of the first transaction and status of the second transaction [whether the first and second transaction is complete] is interpreted as determining the bank balance after a first and second transaction is or is not completed. Spec., ¶ [0084]. These steps describe basic accounting or balancing a checkbook and is a longstanding fundamental economic principle or practice. MPEP § 2106.04(a)(2)(II)(B).
Alternatively, Limitations C, D, & E recite the abstract idea exception of mental processes. MPEP § 2106.04(a)(2)(III). These limitations, as drafted, recite a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper, but for the recitation of the generic computer components indicated in bold. For example, but for the generic computer components claim language, the claim encompasses a sales transaction between a purchaser and a general (country) store merchant using a paper ledger. See, https://www.smokiesinformation.org/news/country-store-ledgers-provide-an-intimate-look-at-lives-from-the-past.html [“Country Store”] (cited herein on PTO-892). The country store merchant would keep track of inventory and the amount of credit extended. For Limitation D, Applicant’s Specification explains that two transactions have changed the user’s balance but subsequently, one transaction was “cancelled” (failed). Thus, “both changes in both transactions should be considered” in determining the user’s balance. Spec., ¶ [0061]. This situation is analogous to a merchant making a mistake in the paper ledger or a user paying off the debt with goods. See, Country Store at *1. The “identifying” and “determining” of Limitation D and the determining of Limitation E encompass simple mental judgments. In further support that Limitations C, D, & E may be performed in the human mind or with pen and paper, the “data” associated with performing a first transaction, identifying a second transaction, and determining a “value” is under BRI, not limited by any particular data structure, may be formatted in any non-computer readable format, and may comprise any information sufficient to identify the relevant information, such as handwritten text. If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III).
Accordingly, the pending claims recite the combination of these two abstract idea exceptions.
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); and (2) further limits the abstract idea exception. MPEP § 2106.05(I). The additional elements are: a computer processor; a computer-readable memory unit comprising instructions; a first application system; a second application system. 
Regarding the “a computer processor,” “computer-readable memory unit” comprising “instructions” [collectively, “generic computer components”], Applicant’s Specification does not otherwise describe them or describes them using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely generic computer components. E.g., Spec. ¶¶ [0040], [0041], [0091]. Limitation A describes the processor coupled to the memory that stores instructions, which is interpreted as transmitting, receiving, and storing data, which merely invokes computers or other machinery in its ordinary capacity. MPEP § 2106.05(f)(2). Limitation B describes the processor executing instructions stored in memory to perform the steps of the claimed invention, which represents the abstract idea exception itself. Performing the steps of the abstract idea exception itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP § 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP § 2106.05(f)(3). 
Regarding the a first/second application systems, Applicant’s Specification does not otherwise describe them or describes them using exemplary language as a general purpose computer, such as “a repository system, a payment system, a coupon system, a delivery system, and the like,” ¶ [0002], and may be implemented using a generic “computer system/server 12” so Examiner assumes Applicant intended merely a generic computer. E.g., Spec. ¶ [0002], [0053], [0054]. Limitations C & D describes accessing fist/second data in the first/second application system which describes the function of transmitting and receiving data, which merely invokes computers or other machinery in its ordinary capacity. MPEP § 2106.05(f)(2). 
Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP § 2106.05(f).
Step 2B:  Rep. Claim 9 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0097] (functions performed in any order).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims do not provide an inventive concept.
Rep. Claim 9 is not substantially different than Independent Claims 1 and 15 and includes all the limitations of Rep. Claim 9. Therefore, Independent Claims 1 and 15 also do not recite an inventive concept.
Dependent Claims Not Significantly More
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application or recite an inventive concept because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 2–5, 7, 10–14, and 16–19 all recite “wherein” clauses that further limit the abstract idea of the Independent Claims. MPEP § 2106.05(I)
Dependent Claims 6 and 20 recite a third transaction and the same response to the third transaction as for the second transaction, i.e., determining a value of the first data, which is not significantly more because it recites abstract idea exceptions of (1) a fundamental economic principle or practice of organizing human activity, MPEP § 2106.04(a)(2)(II)(B), and mental process, MPEP § 2106.04(a)(2)(III), for the same reasons as explained supra. The inventive concept or practical application cannot be provided by an abstract idea exception. MPEP § 2106.05(I).
Dependent Claim 8 stores data of a particular type, which merely invokes a generic computer in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). Therefore, the recitation of a generic computer component is no more than mere instructions to apply the abstract idea exception and does not integrate the abstract idea into a practical application. MPEP 2106.05(f).
Conclusion

Claims 1–20 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 9 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–4, 8–12, 15–18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran et al. (U.S. Pat. Pub. No. 2002/0194242) [“Chandrasekaran”] in view of Markus (U.S. Pat. Pub. No. 2013/0226891) [“Markus”]

Regrading Claim 1, Chandrasekaran discloses
A computer-implemented method, comprising: 

performing, by one or more processing units [Fig. 6, element 604, “processor”], a first transaction in which both a first data in a first application system [database system 104] and a second data in a second application system [database system 106] are to be accessed; 
(See at least Fig. 1A and associated text ¶ [0005], “Application program 108 interacts with database systems 104 and 106 to perform distributed transactions that involve access to data managed by database systems 104 and 106.” See example, ¶ [0013] adding a new employee by “insert[ing] the personal employee information [first data] into employee table 126 and the departmental information [second data] into department table 128.”)

identifying, by one or more processing units, a second transaction [rollback transaction] in response to a determination that the second data in the second application system fails to be accessed in the first transaction [unable to complete its child transaction], the first data in the first application system being accessed [rolled back] in the second transaction during performing the first transaction; and
(See at least ¶ [0009], “If any database server is unable to complete its child transaction, then the application program informs all of the database servers to roll back their respective child transactions.” ¶ [0003] (defining child transaction as a first or second set of operations in a distribured transaction system.); ¶¶ [0010], [0010].)

	Chandrasekaran does not disclose but Markus discloses

determining, by one or more processing units, a value of the first data based on status of the first transaction and status of the second transaction.  
(See at least ¶ [0098], “In response to the version values not matching, Process-11103 receives (1153) a request from Process-3 1111 to rollback the changes made to the transaction data that are associated with the second transaction. … A rollback command causes any operation (e.g., change to new value "350") that was performed for a particular transaction ( e.g., second transaction) to be returned to a previous state (e.g., "100). Process-I 1103 rolls back (1171) the transaction data associated with the second transaction from "350" to "100."” Thus, a rollback transaction restores the values of the first and second data to their original state, before the first transaction occurred. The second transaction [rollback] only occurs when the first transaction fails. Thus, based on the status (failed/completed) is met.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined determining a value of the first data based on status of the first transaction and status of the second transaction as explained in Markus, to the known invention of Chandrasekaran, with the motivation to more efficiently manage “versions of transaction data used for multiple transactions in a  distributed environment.” Markus, ¶¶ [0021], [0025].

	Regarding Claim 2, Chandrasekaran and Markus disclose
The method according to claim 1, determining the value of the first data based on status of the first transaction and status of the second transaction, and in response to the status of the first transaction being failed as explained above.
Chandrasekaran further discloses
wherein the determining the value of the first data based on status of the first transaction and status of the second transaction comprises: in response to the status of the first transaction being failed 
while the status of the second transaction being successful [roll back - completed], 
(See at least ¶ [0009], “If any database server is unable to complete its child transaction, then the application program informs all of the database servers to roll back their respective child transactions.” ¶ [0003] (defining child transaction as a first or second set of operations in a distributed transaction system.); ¶¶ [0010], [0010].)

Chandrasekaran does not disclose but Markus discloses

obtaining, by one or more processing units, a first change to the first data in the first transaction; obtaining, by one or more processing units, a second change to the first data in the second transaction; and 
(See at least ¶ [0024], example, Process-1 owns transaction data having an initial account balance is $500 and an initial version of “0” [called “Transaction-1”]. Process-2 is managing Transaction-1 and wants to change the “Account Balance” value to $100 [called “Transaction-2”]. Process-1 is managing Transaction-2 and wants to change the “Account Balance” value to $400. The first change to the account balance is $100. The second change to the account balance is $400.) 
determining, by one or more processing units, the value of the first data based on the first change and the second change.
(See at least ¶ [0024], “Process-3 … rolls back the change of "400" to "100" if the new version value does not match the initial version value provided to the Process-2 [fails].” Alternatively, ¶ [0023] (example).
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 2.

Regarding Claim 3, Chandrasekaran and Markus disclose
The method according to claim 2 and the obtaining the first change to the first data in the first transaction
Markus further discloses 
wherein the obtaining the first change to the first data in the first transaction further comprises: obtaining, by one or more processing units, a first source value of the first data in the first application system before the first transaction is performed [100]; and obtaining, by one or more processing units, a first destination value [version value] of the first data in the first application system after the first transaction is completed.  
(See at least ¶ [0024], “Process-1 … rolls back the change of "400" to "100" [value before transaction performed] if the new version value does not match the initial version value provided to the Process-2 [fails].” 
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 3.

Regarding Claim 4, Chandrasekaran and Markus disclose
The method according to claim 3, and obtaining the second change to the first data in the second transaction as explained above.
Markus further discloses
wherein the obtaining the second change to the first data in the second transaction further comprises: obtaining, by one or more processing units, a second source value of the first data in the first application system before the second transaction is performed; and obtaining, by one or more processing units, a second destination value of the first data in the first application system after the second transaction is completed.
(This limitation like the one before it, generally describes, synchronization of the data between, for example, a local and remote copy of data in a database and would rejected similarly as in Claim 3. MPEP § 2144.04(VI)(A) (mere duplication of parts has no patentable significance unless a new and unexpected result is produced, as here.) Alternatively, Markus discloses, “At any time, the version module 203 can send a network call to an enlisted process to request a current version value that is associated with the key (e.g., key "4442191224_Balance") and can compare it to the version value represented in the version data 265 in the data store 250 to determine whether the version values match.” ¶ [0049]. “the operation module 205 can perform a get operation to provide a value to a requester (e.g., client application) using the local copy of key "4442191224_Balance" in the transaction context 260. In another example, the operation module 205 can perform a put operation to change a value using the local copy of key "444 2191224 Balance" in the transaction context 260.” ¶ [0051]; ¶ [0085])
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 4.

Regarding Claim 8, Chandrasekaran and Markus disclose
The method according to claim 1 as explained above.
Markus further discloses
further comprising: storing, by one or more processing units, a first source value of the first data, a first destination value of the first data, a second source value of the first data, and a second destination value of the first data to a log.
(See at least Fig. 7, step 707, and associated text ¶ [0080], “At block 707, processing logic stores the copy of the key, the value for the key, and the information for the version value in the local transaction context.” “Embodiments provide a copy of transaction data to the other processes (e.g., transaction originator processes) to store the copies locally in the process that is managing the transaction.” ¶ [0025]. ¶ [0030] (“a stateful data store 112,114, 116 such as a cache”). The remote and local storage of the same data is the first/second source values. The destinations values are interpreted herein as the version value of the source values.)
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 1 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 8.
	Regarding Claims 9 and 15, the limitations are not materially different than those of Claim 1 and are therefore, rejected, mutatis mutandis, based on Chandrasekaran and Markus for the same rationale presented in Claim 1 supra.

Regarding Claim 10 and 16, the limitations are not materially different than those of Claim 2 and are therefore, rejected, mutatis mutandis, based on Chandrasekaran and Markus for the same rationale presented in Claim 2 supra.

Regarding Claim 11 and 17, the limitations are not materially different than those of Claim 3 and are therefore, rejected, mutatis mutandis, based on Chandrasekaran and Markus for the same rationale presented in Claim 3 supra.

Regarding Claim 12 and 18, the limitations are not materially different than those of Claim 4 and are therefore, rejected, mutatis mutandis, based on Chandrasekaran and Markus for the same rationale presented in Claim 4 supra.

No Art Rejection of Claims 5, 6, 7, 13, 14, 19, and 20. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694